 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN(CABN 210020)
 3   Chief, Criminal Division

 4   RYAN REZAEl(CABN 285133)

 5
     Assistant United States Attorney                                FILED
            450 Golden Gate Avenue, Box 36055
 6          San Francisco, California 94102-3495                     DEC 05 2019 0^
            Telephone:(415)436-7534
 7          FAX:(415)436-7234                                    CLERK®V,^t!'sffi?0URT
            ryan.rezaei@usdoj.gov
 8
     Attorneys for United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                              OAKLAND DIVISION
12


13

14

15


16

17


18

19

20

21

22


23

24

25


26

27

28



     UNSEALING APP. AND fPftOPOSED] ORDER
 1   UNITED STATES OF AMERICA,                             NO.4-19-71887 MAG

 2            Plaintiff,

 3       V.



4    EDUARDO GUZMAN TORRES,
              a/k/a "Miguel" a/k/a "Mikey" a/k/a
 5            "Michael" a/k/a "Ramon Guzman-
              Jimenez" a/k/a "Fortino" a/k/a "Ramon
6
              Jimenez" a/k/a "Fabian Cisneros" a/k/a

 7            "Eieman Torres Garcia" a/k/a "Mono"
       a/k/a "Potes" a/k/a "Alex;"
 8JUAN DIEGO GALLEGOS-MOYA;
  ERNESTO OCHOA;
9 ALFREDO TAPIA SANDOVAL,

              a/k/a "Fredi Tapia-Sandoval;"
10
     MARCOS ALVAREZ CORONA;
11   ANTONIO RAMIREZ-JIMENEZ;
     JOSE ROSA-PEREZ,and
12   ANGEL RINCON-MENETA,

13            Defendants.

14   UNITED STATES OF AMERICA,                            NO.4-19-71925 MAG

15            Plaintiff,

16      V.



17   ABILENE RAMIREZ, and
     ERICA LAGUNAS,
18
              Defendants.
19
     UNITED STATES OF AMERICA,                            NO.4-19-71920 MAG
20
              Plaintiff,                                  UNITED STATES' APPLICATION AND
21                                                        [PROPOSED] ORDER TO UNSEAL
        V.                                                COMPLAINTS AND ARREST WARRANTS
22
     TERESA GUZMAN RODRIGUEZ,
23
              Defendant.
24


25


26            The United States respectfully moves this Court to unseal the complaints, affidavits filed in
27   support ofthe complaints, arrest warrants, and all related papers in the three above-captioned matters.
28



     UNSEALING APP. AND [PROPOSED]-ORDER
 1   Due to the arrests and related court appearances in the above-captioned matters, and the next steps the

 2   United States plans to take with respect to charging, the United States believes that it is no longer

 3   necessary for the documents to be sealed. The United States requests that these matters be unsealed

 4   Thursday, December 5, 2019, at 8:30 a.m.

 5   DATED: December 3, 2019                                       Respectfully submitted,

 6                                                                 DAVID L. ANDERSON
                                                                   United States Attorney
 7


 8
                                                                   RYAN
 9                                                                 Assistaht Unifed^htes Attorney

10                                            IPRf^Q^TlD] ORDER
11           On the motion of the United States, and good cause appearing therefor, the Court HEREBY

12   ORDERS that the complaints, affidavits filed in support of the complaints, arrest warrants, and all

13   related papers in the three above-captioned matters be unsealed at 8:30 a.m., on Thursday, December 5,

14   2019.

15   IT IS SO ORDERED.

16   DATED: (^/4 /f^
                                                     )NORABLE DONNA M. RYU
17                                                 United States Magistrate Judge
18

19

20

21

22

23

24

25


26


27

28



     UNSEALING APP. AND-fPROPOSEDtORDER
